Citation Nr: 9918826	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  95-00 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
condition characterized as Osgood-Schlatter's disease.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1952 to 
June 1954.

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, that denied reopening the veteran's claim 
for service connection for Osgood-Schlatter's disease of the 
left knee.  A timely administrative appeal was perfected with 
respect to this issue.

By an August 1996 decision, the Board determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for Osgood-Schlatter's 
disease of the left knee.  The veteran appealed to the Court.  
In an Order, dated on October 15, 1998, the Court vacated the 
Board's decision of August 1996, and this matter was remanded 
to the Board for proceedings consistent with the Court's 
Order.  A copy of the Court's Order has been placed in the 
claims folder.


REMAND

The Board notes that the United States Court of Appeals for 
the Federal Circuit has held that the United States Court of 
Appeals for Veterans Claims erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Hodge v. West, 155 F.3d 1356, 1363-64 (Fed.Cir. 1998).  In 
Colvin, the Court adopted the following test with respect to 
the nature of the evidence which would constitute 
"material" evidence for purposes of reopening of a 
previously denied claim:  "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome of the claim on the merits."  Colvin, 1 Vet. App. at 
174.  In light of the holding in Hodge, the Board must apply 
the standard articulated in 38 C.F.R. § 3.156(a) (1998).  
This standard focuses on whether the new evidence (1) bears 
directly and substantially on the specific matter, and (2) is 
so significant that it must be considered to fairly decide 
the merits of the claim.  Fossie v. Brown, 12 Vet. App. 1 
(1998).  

In applying the provisions of section 3.156(a), the Court 
also held that the two-step analysis outlined in Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991), has been replaced 
with a three-step test.  Winters v. West, 12 Vet. App. 203, 
(1999) (explaining the holding in Elkins v. West, 12 Vet. 
App. 209 (1999)).  First, the Secretary must determine 
whether the veteran has submitted new and material evidence 
under 38 C.F.R. § 3.156(a).  If the Secretary determines that 
the submitted evidence is not new and material, then the 
claim cannot be reopened.  Second, if new and material 
evidence has been presented, then immediately upon reopening 
the claim, the Secretary must determine whether based on all 
the evidence of record in support of the claim, presuming the 
credibility, see Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995), the claim as reopened (and as distinguished from the 
original claim) is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Third, if the claim is well grounded, the 
Secretary may then proceed to evaluate the merits of the 
claim but only after ensuring that the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.  Winters and 
Elkins, both supra; see also Manio v. Derwinski, 1 Vet. App. 
140, 145-46 (1991).

In its remand, the Court has suggested that the Secretary 
seek medical records from the Wichita, Kansas, VA Medical 
Center.  According to the veteran's testimony at the January 
1995 personal hearing at the RO, these records reflect 
treatment for the knee disorder "almost immediately" after 
military service.  Therefore, these records should be 
obtained prior to the Board's appellate review in this case.  
In light of the procedural posture, the veteran is free to 
submit additional evidence and argument relevant to this 
claim on remand.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

The Board notes that a remand by the Court obligates the 
Secretary to comply with the terms of the remand order and 
imposes a concomitant duty to ensure compliance with those 
terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

To ensure full compliance with the laws and regulations 
governing finality and VA's duty to assist requirement, the 
claim is Remanded to the RO for the following development: 

1. The RO should request that the veteran 
identify the approximate dates of 
treatment for the left knee condition 
at the Wichita, Kansas, VA Medical 
Center.  If the veteran fails to 
respond to the request, the RO should 
document such in the claims file.  

2. Thereafter, the RO should seek to 
obtain medical records from the 
Wichita, Kansas, VA Medical Center for 
the date(s) indicated by the veteran 
to include the period of 1954 to 1960.  
If the search for the records is 
negative, a statement from the 
facility to that effect should be 
incorporated in the claims file.

3. The RO should determine whether, since 
the November 1994 RO rating decision, 
new and material evidence has been 
submitted to reopen the veteran's 
claim for service connection for 
Osgood-Schlatter's disease of the left 
knee, in accordance with the 
provisions of 38 C.F.R. § 3.156(a), 
and in light of the Court's 
jurisprudence in Hodge, Winters, and 
Elkins, all supra.

4. The Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Stegall v. West, 11 Vet. App. 268 
(1998).

5. If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case 
which reflects RO consideration of all 
additional evidence, the laws and 
regulations governing finality, and 
the opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
appropriate.  The Board intimates no opinion, either factual 
or legal, as to the ultimate outcome of this case.  The 
veteran need take no action unless otherwise notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



